Citation Nr: 1737173	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for spinal stenosis status post lumbar laminectomy L4 to S1 and posterior interbody fusion L4 to S1 with lumbago. 

2.  Entitlement to a separate rating for neurologic abnormality associated with spinal stenosis status post lumbar laminectomy L4 to S1 and posterior interbody fusion L4 to S1 with lumbago.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ashley Thomas, Attorney



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which continued a 40 percent rating for the Veteran's service-connected spinal stenosis.

In his September 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for November 2016, but the Veteran withdrew his request in October 2016.  

The issues of entitlement to separate ratings for neurologic impairment of the lower extremities associated with spinal stenosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's spinal stenosis status post lumbar laminectomy L4 to S1 and posterior interbody fusion L4 to S1 with lumbago has not manifested with unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes from IVDS lasting 6 weeks.



CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for spinal stenosis status post lumbar laminectomy L4 to S1 and posterior interbody fusion L4 to S1 with lumbago are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3(2016). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2016).

Note (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Disabilities of the spine can alternatively be rated under Diagnostic Code 5243 when intervertebral disc syndrome is present.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016). 

The Veteran's spinal stenosis is currently rated 40 percent under Diagnostic Codes 5010-5242.  A higher 50 percent rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine because unfavorable ankylosis of the entire thoracolumbar spine has not been shown at any time during the appeal.

A July 2009 VA examination report shows that forward flexion was limited and the Veteran was unable to achieve lateral flexion and lateral rotation in both sides.  However, unfavorable ankylosis of the entire thoracolumbar spine was not shown.  The July 2010 VA examination revealed the Veteran achieved forward flexion to 42 degrees; unfavorable ankylosis of the entire thoracolumbar spine was not shown.  VA treatment records show limited flexion of the spine, but not unfavorable ankylosis of the entire thoracolumbar spine. 

As the service-connected spinal stenosis has not resulted in unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period, higher rating of 50 percent or 100 percent are not warranted.  38 C.F.R. §§ 4.3, 4.7. 4.71a, DC 5242.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates unfavorable ankylosis when he clearly retained some useful motion of the thoracolumbar spine throughout the appeal.

The Board has also considered whether a rating in excess of 40 percent may be attained through application of the Formula for Rating IVDS based on incapacitating episodes.  With the exception of a period of convalescence post-surgery, the Veteran has not experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Accordingly, a 60 percent rating for IVDS is not warranted.  

Staged ratings are not appropriate as the severity of the disability has not more nearly approximated a 50 percent under DC 5242 at any time (with the exception of the period of post-surgical convalescence for which a temporary total rating has been assigned.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

A rating in excess of 40 percent disabling for spinal stenosis with degenerative joint disease is denied.


REMAND

The AOJ must adjudicate the issue of entitlement to a separate rating for any neurologic abnormality associated with the Veteran's service connected lumbar spinal stenosis.  

Because the evaluation of disability of the spine must include consideration of entitlement to a separate rating or ratings for any associated neurologic abnormalities, this issue is within the scope of the Veteran's claim for an increased rating, and thus is under the Board's jurisdiction.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the AOJ has not adjudicated this issue, and the Board cannot adjudicate it in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the July 2009 VA examination, the Veteran reported some urinary and bowel incontinence as well as weakness in the left lower extremity; the examiner found that the Veteran demonstrated some symptomatology of neurogenic claudication prior to the January 2009 back surgery.  In the July 2010 VA examination, the Veteran reported some weakness in the legs while sitting.  The examiner noted periodic tremor of the right and possible peripheral neuropathy due to decreased vibratory sense.  A September 2013 VA treatment record shows the Veteran reported chronic low back pain with numbness radiating down the left buttock into the hip all the way down the entire leg with examination showing weakness throughout the left leg.  An EMG performed in October 2013 VA treatment record, electrodiagnostic evidence showed mild to moderate chronic denervation throughout the left lower extremity (consistent with lumbar poly radiculopathy) in a L3, L4 nerve root pattern.  

As the claim for an increased rating for a back disability is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After completing any further development that may be indicated, to include a VA examination, adjudicate the issue of entitlement to one or more separate ratings for neurologic abnormality associated with the Veteran's spinal stenosis.  

2.  Then, readjudicate the appeal, to include the issue of entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


